Citation Nr: 0017445	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the lower dorsal vertebrae with limitation of motion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1945 to August 
1945.

This case was previously before the Board of Veterans' 
Appeals (Board) on September 15, 1998, at which time the 
Board denied entitlement to an increased evaluation for 
osteoarthritis of the lower dorsal vertebrae with limitation 
of motion, and a TDIU.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties filed a joint motion to remand the appeal to the 
Board, and on August 21, 1999 the Court issued an Order 
vacating the Board's September 15, 1998 decision and 
remanding the appeal to the Board for further action 
consistent with its Order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the Court felt the Board had failed in 
its duty to assist the veteran in the development of his 
appeal in view of the fact that he reported his receipt of 
disability benefits from the Social Security Administration 
(SSA), and such records were not obtained by the Board 
pursuant to its review of his claims for an increased 
evaluation of his service-connected osteoarthritis of the 
lower dorsal 
vertebrae with limitation of motion and a TDIU.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to an increased evaluation for osteoarthritis of 
the lower dorsal vertebrae with limitation of motion and a 
TDIU pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected osteoarthritis of the lower 
dorsal vertebrae with limitation of 
motion.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
and if it hasn't, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for 
osteoarthritis of the lower dorsal 
vertebrae with limitation of motion and a 
TDIU, to include documentation of the 
applicability of the criteria pursuant to 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




